JANUARY 08, 2015

KEVIN LEE JONES , _ §§ Ld§:§ »'©Q
ELLJS UNIT-TDCJ #1247900 v _ /

1697 F.M. 980 .
Huntsville, Texas 77343 \

COURT OF`CRIMINAL APPEALS
ABEL ACOSTA/'CLERK*

P.O. BOX-12308.

CAPITOL STATION

AUSTIN, TEXAS 78711

RE: REQUESTING EXTENSION OF'TIME TO FILE MOTION FOR RECONSIDERATION
oF STATE HABEAS APPLICATION CAUSE NUMBER: D-l-DC-03-3031020-B
(wR-65,633-02)

DEAR HONORABLE CLERK,

I AM REQUESTING AN EXTENSION'OF TIME TO FILE_MOTION FOR REC@N-
SIDERATI@N OF STATE HABEAS APPLICATION. ON JANUARY 08, 20151 SENT
A LETTER REQUESTING A COPY oF THE CONCLUSION oF_LAw AND FINDING OF
FACTS (oN MERITS), IN ACCORDANCE wITH THE CODE oF'CRIMINAL PROCEDURE
ANN. ARTICLE 11.07Cb)(c)(d), SECTION 5 and 7 (EX PARTE FERMINE LOUIS
cASTILLO, 2011 TEX. CRlM. APP. LEXUS 1593, No. wR-75,361-Ol). SEE
ALSO MICHAEL MORTON SENATE BILL 16.11, 8.25 (TRANSPARENCY).

THANK YOU FOR YOUR TIME“ANDTCONSIDERATION`WITH THIS MATTERZ

.2_' "'

@?Aft SINCERELY,

§EHTN q§::§;//”
ELLIS U -TDC #1247900

1697 F.M. 980
HUNTSVILLE, TEXAS 77343

INMATE DECLARATION

I/ KEVIN LEE JONES/ AM THE APPLICANT, AND BEING PRESENTLY INCAR-`
CERATED IN THE TEXAS DEPT. OF/CIMINAL JUSTICE- ELLIS UNIT/ DECLARE
UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT TO
THE BEST OF MY KNOWLEDGE/ AS STATED IN THE ABOVE REQUEST FOR EXTEN-
SION ARE TRUE AND CORRECT.

SIGNED ON JANUARY l§

 
 
   
 

’PLICANT

REcElvED m
` :"COURT'OF CR|M|NAL APPEALS

JAN 12 2015

Abel Aco_sr.a_, Qlerk